Title: [Resolutions concerning Peace with England, 25 May 1782]
From: Virginia Assembly
To: 


        
          [25 May 1782]
         [Ford, ii, 160, prints a series of resolutions under the date “[June? 1778]” to the effect that “a Proposition from the Enemy to all or any of these United States for Peace or truce separate from their Allies is insidious and inadmissable.” A copy of these resolutions in the hand of John Beckley is in DLC: TJ Papers, 3:448, bearing an endorsement in the hand of Edmund Pendleton which reads in part: “Caveat against treaty. I believe, but am not certain, these were the work of Mr. Jefferson in Spring 1778.” It was this endorsement which misled Ford and caused him to publish the resolutions on the supposition that TJ was the author. But these resolutions, important as they were in rejecting the idea of separate peace negotiations on the part of the individual  states; in declaring the intent of Virginia to prosecute “the war with vigour and effect, until peace shall be obtained in a manner consistent with our national faith and fœderal union”; and in binding the Virginia delegates by instructions to this effect, with probable influence over the resolution of Congress of 4 Oct. 1782 [JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxiii, 637–9], were adopted by the House of Delegates on 24 May 1782 and by the Senate on the following day (Hening, XI, 545). TJ, not being a member of that session of the General Assembly and being withdrawn from all public affairs, was certainly not the author of the resolutions.]
      